Exhibit 10.1

 



SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is dated as of January 13, 2017, by
and among each stockholder of the Company set forth on Schedule A hereto (each,
a “Stockholder”), Noble Energy, Inc., a Delaware corporation (“Parent”), and,
solely for purposes of Section 3(f)(ii) and Section 9 hereof, Clayton Williams
Energy, Inc., a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company, Wild West Merger Sub, Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Parent (“Merger Sub”) and NBL Permian LLC, a Delaware
limited liability company and an indirect wholly owned subsidiary of Parent, are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
the same may be amended or supplemented, the “Merger Agreement”), providing
that, among other things, upon the terms and subject to the conditions set forth
in the Merger Agreement, the Company will be merged with Merger Sub (the
“Merger”), and each outstanding share of common stock, par value $0.10 per
share, of the Company (“Company Common Stock”) will be converted into the Merger
Consideration;

 

WHEREAS, each Stockholder beneficially owns such number of shares of Company
Common Stock and such number of shares of special voting preferred stock, par
value $0.10 per share, of the Company (“Company Preferred Stock”) set forth
opposite such Stockholder’s name on Schedule A hereto (collectively, such shares
of Company Common Stock and Company Preferred Stock are referred to herein as
the “Subject Shares”);

 

WHEREAS, as a condition to Parent to enter into the Merger Agreement, Parent has
required that the Stockholders enter into this Agreement;

 

WHEREAS, the Company has requested that the Stockholders enter into this
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement by the Stockholders, and
the form and substance of this Agreement, have been reviewed by the Audit
Committee of the Company’s Board in consultation with outside legal counsel and
recommended by the Committee for approval by the Board of Directors of the
Company, and have been approved by the Board of Directors of the Company.

 



 

 

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 

1.                  Representations and Warranties of each Stockholder. Each
Stockholder hereby represents and warrants to Parent, severally and not jointly,
as of the date hereof as follows:

 

(a)                Due Organization; Qualification. Such Stockholder is a
limited partnership duly formed under the laws of Delaware and is validly
existing and in good standing under the laws thereof.

 

(b)               Authority; No Violation. Such Stockholder has full
organizational power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
and the performance of its obligations hereunder have been duly and validly
approved by all requisite limited partnership action and no other organizational
proceedings on the part of such Stockholder are necessary to approve this
Agreement and to perform its obligations hereunder. This Agreement has been duly
and validly executed and delivered by such Stockholder and (assuming due
authorization, execution and delivery by Parent) this Agreement constitutes a
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms, except that such enforceability (i)
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally and (ii)
is subject to general principles of equity and the discretion of the court
before which any proceedings seeking injunctive relief or specific performance
may be brought. Neither the execution and delivery of this Agreement by such
Stockholder, nor the consummation by such Stockholder of the transactions
contemplated hereby, nor compliance by such Stockholder with any of the terms or
provisions hereof, will (x) violate any provision of the governing documents of
such Stockholder, (y) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to such Stockholder, or
any of its properties or assets, or (z) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, claim, mortgage, encumbrance, pledge, deed
of trust, security interest, equity or charge of any kind (each, a “Lien”) upon
any of the Subject Shares pursuant to any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which such Stockholder is a party, or by
which it or any of its properties or assets may be bound or affected.

 



2

 

(c)                The Subject Shares. As of the date of this Agreement, such
Stockholder is the beneficial owner of and has the sole right to vote and
dispose of the Subject Shares set forth opposite such Stockholder’s name on
Schedule A hereto, free and clear of any Liens whatsoever, except for any Liens
which arise hereunder or, to the extent applicable, subject to the terms of the
Company Preferred Stock or Company Warrant. None of the Subject Shares is
subject to any voting trust or other agreement, arrangement or restriction,
except as contemplated by this Agreement. Without limiting the generality of the
foregoing, there are no agreements or arrangements of any kind, contingent or
otherwise, obligating such Stockholder to sell, transfer (including by tendering
into any tender or exchange offer), assign, grant a participation interest in,
option, pledge, hypothecate or otherwise dispose of or encumber, including by
operation of law or otherwise (each, a “Transfer”), or cause to be Transferred,
any of the Subject Shares, other than a Transfer, such as a hedging or
derivative transaction, with respect to which such Shareholder retains its
Subject Shares and the sole right to vote, dispose of and exercise dissenters’
rights with respect to its Subject Shares during the Applicable Period, and (ii)
no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of the Subject Shares. Other than the Subject Shares and
the Company Warrant, such Stockholder does not own any equity interests or other
equity-based securities in the Company or any of its Subsidiaries.

 

(d)               Absence of Litigation. There is no litigation, suit, claim,
action, proceeding or investigation pending, or to the knowledge of such
Stockholder, threatened against such Stockholder, or any property or asset of
such Stockholder, before any Governmental Authority that seeks to delay or
prevent the consummation of the transactions contemplated by this Agreement.

 

(e)                No Consents Required. No consent of, or registration,
declaration or filing with, any Person or Governmental Authority is required to
be obtained or made by or with respect to such Stockholder in connection with
the execution, delivery and performance of this Agreement and except for any
applicable requirements and filings with the SEC, if any, under the Exchange Act
and except where the failure to obtain such consents, approvals, authorizations
or permits, or to make such filings or notifications, would not prevent or delay
the performance by such Stockholder of such Stockholder’s obligations under this
Agreement in any material respect.

 

(f)                Reliance. Such Stockholder understands and acknowledges that
Parent is entering into, and causing Merger Sub to enter into, the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.

 



3

 

(g)               Company Warrant. Such Stockholder is the registered and
beneficial owner of and has the sole right to dispose of the Company Warrants
set forth opposite such Stockholder’s name on Schedule A hereto, free and clear
of any Liens whatsoever, subject to its terms, and except for any Liens which
arise hereunder. No Company Warrant has been exercised. There has been no
adjustment to the “Exercise Price” or the number of “Warrant Shares” (each as
defined in the Company Warrants) and, to the knowledge of such Stockholder, no
event has occurred giving rise to any such adjustment.

 

(h)               Stockholder Has Adequate Information. Such Stockholder is a
sophisticated seller with respect to the Subject Shares and has adequate
information concerning the business and financial condition of Parent to make an
informed decision regarding the Merger and the transactions contemplated thereby
and has independently and without reliance upon Parent and based on such
information as such Stockholder has deemed appropriate, made its own analysis
and decision to enter into this Agreement. Such Stockholder acknowledges that
Parent has not made and does not make any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
this Agreement. Notwithstanding the foregoing, and for the elimination of doubt,
Stockholder is not waiving and is expressly preserving any claims that might
arise in connection with the Registration Statement contemplated to be filed in
conncetion with the Merger.

 

2.                  Representations and Warranties of Parent. Parent hereby
represents and warrants to each Stockholder as of the date hereof as follows:

 

(a)                Due Organization. Parent is a corporation duly incorporated
under the laws of the State of Delaware and is validly existing and in good
standing under the laws thereof.

 

(b)               Authority; No Violation. Parent has full corporate power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement have been duly and validly approved by the Board of Directors of
Parent and no other corporate proceedings on the part of Parent are necessary to
approve this Agreement. This Agreement has been duly and validly executed and
delivered by Parent and (assuming due authorization, execution and delivery by
the Stockholder) this Agreement constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought. Neither the execution and delivery of this Agreement
by Parent, nor the consummation by Parent of the transactions contemplated
hereby, nor compliance by Parent with any of the terms or provisions hereof,
will (x) violate any provision of the governing documents of Parent or the
certificate of incorporation, by-laws or similar governing documents of any of
Parent’s Subsidiaries, (y) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the Parent
or any of Parent’s Subsidiaries, or any of their respective properties or
assets, or (z) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of Parent or any of Parent’s Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Parent or any of Parent’s Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.

 



4

 

3.                  Covenants of Each Stockholder. Each Stockholder, severally
and not jointly, agrees as follows; provided that all of the following covenants
shall apply solely to actions taken by such Stockholder in its capacity as a
stockholder of the Company:

 

(a)                Agreement to Vote Subject Shares. During the Applicable
Period (as defined below), at any meeting of the stockholders of the Company,
however called, or at any postponement or adjournment thereof, or in connection
with any written consent of the stockholders of the Company or in any other
circumstance upon which a vote, consent or other approval of all or some of the
stockholders of the Company is sought, such Stockholder shall, and shall cause
any holder of record of its Subject Shares on any applicable record date to,
vote or, if stockholders are requested to vote their shares through the
execution of an action by written consent in lieu of such meeting of
stockholders of the Company, execute a written consent or consents with respect
to all of its Subject Shares: (i) in favor of adoption of the Merger Agreement
and approval of any other matter that is required to be approved by the
stockholders of the Company in order to effect the Merger; (ii) against any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale or transfer of a material amount of assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by the Company or any of its Subsidiaries or any Alternative Proposal, and (iii)
against any amendment of the Company’s certificate of incorporation or by-laws
or other proposal or transaction involving the Company or any of its
Subsidiaries, which amendment or other proposal or transaction would in any
manner delay, impede, frustrate, prevent or nullify the Merger, the Merger
Agreement or any of the transactions contemplated by the Merger Agreement or
change in any manner the voting rights of any outstanding class of capital stock
of the Company. During the Applicable Period, such Stockholder shall retain at
all times the right to vote all of its Subject Shares in such Stockholder’s sole
discretion and without any other limitation on those matters other than those
set forth in this Section 3(a) that are at any time or from time to time
presented for consideration to the Company’s stockholders generally. During the
Applicable Period, in the event that any meeting of the stockholders of the
Company is held, such Stockholder shall (or shall cause the holder of record on
any applicable record date to) appear at such meeting or otherwise cause all of
its Subject Shares to be counted as present thereat for purposes of establishing
a quorum. During the Applicable Period, such Stockholder further agrees not to
commit or agree, and to cause any record holder of its Subject Shares not to
commit or agree, to take any action inconsistent with the foregoing during the
Applicable Period. “Applicable Period” means the period from and including the
date of this Agreement to and including the date of the termination of this
Agreement pursuant to Section 5 hereof.

 



5

 

(b)               No Transfers. Except as provided in the second to last
sentence of this Section 3(b), such Stockholder agrees not to, and to cause any
record holder of its Subject Shares, not to, in any such case directly or
indirectly, during the Applicable Period (i) Transfer or enter into any
agreement, option or other arrangement (including any profit sharing
arrangement) with respect to the Transfer of, any of its Subject Shares (or any
interest therein) to any Person, other than the exchange of its Subject Shares
for Merger Consideration in accordance with the Merger Agreement or (ii) grant
any proxies, or deposit any of its Subject Shares into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to its Subject Shares, other than pursuant to this Agreement.
Subject to the second to last sentence of this Section 3(b), such Stockholder
further agrees not to commit or agree to take, and to cause any record holder of
any of its Subject Shares not to commit or agree to take, any of the foregoing
actions during the Applicable Period. Notwithstanding the foregoing, such
Stockholder shall have the right to (a) Transfer its Subject Shares to an
Affiliate if and only if such Affiliate shall have agreed in writing, in a
manner acceptable in form and substance to Parent, (i) to accept such Subject
Shares subject to the terms and conditions of this Agreement, and (ii) to be
bound by this Agreement as if it were “the Stockholder” for all purposes of this
Agreement; provided, however, that no such transfer shall relieve such
Stockholder from its obligations under this Agreement with respect to any
Subject Shares or (b) Transfer its Subject Shares in a transaction, such as a
hedging or derivative transaction, with respect to which such Shareholder
retains its Subject Shares and the sole right to vote, exercise dissenters’
rights with respect to and dispose of its Subject Shares during the Applicable
Period, provided that no such transaction shall (x) in any way limit any of the
obligations of such Stockholder under this Agreement, or (y) have any adverse
effect on the ability of the Stockholder to perform its obligations under this
Agreement. For purposes of this Section 3(b) only, the term “Subject Shares”
shall include the Company Warrants and any shares of Company Common Stock
issuable upon exercise of any Company Warrant.

 

(c)                Dissenters’ Rights. Each Stockholder hereby waives, and
agrees not to exercise or assert, if applicable, and to cause any record holder
of any of its Subject Shares to waive and not to exercise or assert, if
applicable, any appraisal rights under Section 262 of the DGCL in connection
with the Merger.

 



6

 

(d)               Adjustment to Subject Shares. In case of a stock dividend or
distribution, or any change in the Company Common Stock or the Company Preferred
Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Subject
Shares” shall be deemed to refer to and include the Subject Shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of the Subject Shares may be changed or exchanged or which are
received in such transaction.

 

(e)                Non-Solicitation. Except to the extent that the Company or
the Company Board is permitted to do so under the Merger Agreement, but subject
to any limitations imposed on the Company or the Company Board under the Merger
Agreement, such Stockholder agrees, solely in its capacity as a stockholder of
the Company, that it shall not, and shall cause its Affiliates and its and their
respective agents and representatives not to, directly or indirectly, (i)
initiate, solicit, knowingly encourage or knowingly facilitate (including by way
of furnishing information) any Alternative Proposal, (ii) participate or engage
in any discussions or negotiations with, or disclose any non-public information
or data relating to the Company or any of its Subsidiaries to any Person that
has made an Alternative Proposal, (iii) approve, endorse or recommend (or
publicly propose to approve, endorse or recommend) any Alternative Proposal or
(iv) enter into any letter of intent, term sheet, memorandum of understanding,
merger agreement, acquisition agreement, exchange agreement or any other
agreement with respect to an Alternative Proposal. Each Stockholder will, and
will cause its Affiliates and its and their respective investment bankers,
attorneys, accountants and other representatives to, immediately cease and cause
to be terminated any discussions or negotiations with any Person conducted
heretofore with respect to any Alternative Proposal. Nothing contained in this
Section 3(e) shall prevent any Person affiliated with such Stockholder who is a
director or officer of the Company or designated by such Stockholder as a
director of officer of the Company, when acting in his capacity as a director or
officer of the Company, from exercising his fiduciary duties as a director or
officer of the Company including taking any actions permitted under Section 7.3
of the Merger Agreement.

 

(f)                Company Warrants.

 

(i)                 Each Stockholder hereby consents, and shall cause each of
its Affiliates, if any, that holds an interest in any Company Warrant to consent
in writing, to the treatment of the Company Warrants pursuant to Article III of
the Merger Agreement.

 



7

 

(ii)               Each Stockholder and the Company hereby agrees that each
Company Warrant is hereby amended to permit and provide for the treatment of
such Company Warrant as provided in Article III of the Merger Agreement;
provided, however, that such amendment shall automatically become null and void
and of no effect upon any termination of the Merger Agreement.

 

(iii)             Each Stockholder hereby agrees not to exercise any Company
Warrant prior to the record date for the Company Meeting.

 

4.                  Assignment; No Third Party Beneficiaries. Except as provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties without the prior written
consent of the other parties hereto, except that Parent may assign, it its sole
discretion, any or all of its rights, interest and obligations hereunder to any
direct or indirect wholly owned Subsidiary of Parent. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Except as otherwise expressly provided herein, this Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

5.                  Termination. This Agreement and the covenants and agreements
set forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earliest to occur of: (a) the termination of the
Merger Agreement in accordance with its terms; (b) the Effective Time; (c) the
date of any modification, waiver or amendment to the Merger Agreement effected
without such Stockholder’s consent that (y) decreases the amount or changes the
form of consideration payable to all of the stockholders of the Company pursuant
to the terms of the Merger Agreement as in effect on the date of this Agreement
or (z) otherwise materially adversely affects the interests of the stockholders
of the Company; (d) the mutual written consent of the parties hereto; and (e)
the Outside Date. In the event of termination of this Agreement pursuant to this
Section 5, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, that no such termination shall
relieve any party from liability for any breach hereof prior to such
termination.

 

6.                  General Provisions.

 

(a)                Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 



8

 

(b)               Notice. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, telecopied
(which is confirmed) or sent by overnight courier (providing proof of delivery)
at the following addresses (or at such other address for a party as specified by
like notice, provided, that notices of a change of address will be effective
only upon receipt thereof):

 



 



  (i)                 If to the Stockholders, to:       Ares Management LLC   
2000 Avenue of the Stars, Suite 1200     Los Angeles California. 90067   
Attention: Eric Waxman         With copies (which shall not constitute notice)
to:         Latham & Watkins LLP    811 Main Street, Suite 3700    Houston,
Texas, 77002    Attention:   Michael Dillard     John Greer    Facsimile: (713)
546-5401



 





  (ii)               If to Parent, to:       c/o Noble Energy, Inc.    1001
Noble Energy Way    Houston, TX 77070    Attention: General Counsel         With
copies (which shall not constitute notice) to:         Skadden, Arps, Slate,
Meagher & Flom LLP    1000 Louisiana St., Suite 6800    Houston, TX 77002   
Attention: Frank E. Bayouth      Eric C. Otness    Facsimile: (713) 655-5200









 

(c)                Interpretation. When a reference is made in this Agreement to
a Section, such reference shall be to a Section to this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Wherever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to January 13 , 2017.

 



9

 

(d)               Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.

 

(e)                Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

 

(f)                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof or of any other jurisdiction.

 

(g)               Severability. If any term, provision, covenant or restriction
herein, or the application thereof to any circumstance, shall, to any extent, be
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions herein and
the application thereof to any other circumstances, shall remain in full force
and effect, shall not in any way be affected, impaired or invalidated, and shall
be enforced to the fullest extent permitted by law, and the parties hereto shall
reasonably negotiate in good faith a substitute term or provision that comes as
close as possible to the invalidated and unenforceable term or provision, and
that puts each party hereto in a position as nearly comparable as possible to
the position each such party would have been in but for the finding of
invalidity or unenforceability, while remaining valid and enforceable.

 

(h)               Waiver. Any provisions of this Agreement may be waived at any
time by the party that is entitled to the benefits thereof. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 



10

 

(i)                 Further Assurances. Each Stockholder will, from time to
time, (i) at the request of Parent take, or cause to be taken, all actions, and
do, or cause to be done, and assist and cooperate with the other parties hereto
in doing, all things reasonably necessary, proper or advisable to carry out the
intent and purposes of this Agreement and (ii) execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Parent may reasonably request for the purpose of
effectively carrying out the intent and purposes of this Agreement.

 

(j)                 Publicity. Except as otherwise required by law (including
securities laws and regulations) and the regulations of any national stock
exchange, so long as this Agreement is in effect, the Stockholder shall not
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement or the Merger Agreement, without the
consent of Parent, which consent shall not be unreasonably withheld.

 

(k)               Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement.

 

7.                  Stockholder Capacity. Each Stockholder signs solely in its
capacity as the beneficial owner of its Subject Shares and nothing contained
herein shall limit or affect any actions taken by any officer, director,
partner, Affiliate or representative of such Stockholder who is or becomes an
officer or a director of the Company in his or her capacity as an officer or
director of the Company, and none of such actions in such capacity shall be
deemed to constitute a breach of this Agreement. Each Stockholder signs
individually solely on behalf of itself and not on behalf of any other
Stockholder.

 

8.                  Enforcement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that money damages would not be a sufficient remedy of any such
breach. It is accordingly agreed that, in addition to any other remedy to which
they are entitled at law or in equity, the parties hereto shall be entitled to
specific performance and injunctive or other equitable relief, without the
necessity of proving the inadequacy of money damages. Notwithstanding the
foregoing, Parent and Merger Sub agree that with respect to any damage claim
that might be brought against any Stockholder, any of its affiliates or the
Company under this Agreement, and without regard to whether such claim sounds in
contract, tort or any other legal or equitable theory of relief, that damages
are limited to actual damages and expressly waive any right to recover special
damages, including without limitation, lost profits as well as any punitive or
exemplary damages. In the event of any litigation over the terms of this
Agreement, the prevailing party in any such litigation shall be entitled to
reasonable attorneys’ fees and costs incurred in connection with such
litigation. The parties hereto further agree that any action or proceeding
relating to this Agreement or the transactions contemplated hereby shall be
heard and determined in the Court of Chancery of the State of Delaware (or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter, the Superior Court of the State of Delaware (Complex
Commercial Division) or, if subject matter jurisdiction over the matter that is
the subject of the action or proceeding is vested exclusively in the federal
courts of the United States of America, the federal court of the United States
of America sitting in the district of Delaware) and any appellate court from any
thereof. In addition, each of the parties hereto (a) consents that each party
hereto irrevocably submits to the exclusive jurisdiction and venue of such
courts listed in this Section 8 in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (b) agrees that each
party hereto irrevocably waives the defense of an inconvenient forum and all
other defenses to venue in any such court in any such action or proceeding, and
(c) waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby.

 



11

 

9.                  Expense Reimbursement. The Company shall reimburse each
Stockholder for the reasonable fees and out-of-pocket third party expenses,
including reasonable fees of attorneys, incurred by such Stockholder after the
date hereof in connection with or arising from the execution and delivery of, or
performance under, this Agreement within ten (10) Business Days of receipt by
the Company of written request therefor from such Stockholder; provided,
however, that the aggregate amount of reimbursements that the Company shall be
required to make hereunder to all Stockholders shall not exceed $750,000. For
the avoidance of doubt, no failure of the Company to perform its obligations
hereunder shall limit or in any way excuse the obligations of any Stockholder
under this Agreement.

 

10.              No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent or any other Person any direct or indirect
ownership or incidence of ownership of, or with respect to, any Subject Shares.
Subject to the restrictions and requirements set forth in this Agreement, all
rights, ownership and economic benefits of and relating to the Subject Shares
shall remain vested in and belong to each Stockholder, and this Agreement shall
not confer any right, power or authority upon Parent or any other Person to
direct the Stockholder in the voting of any of the Subject Shares (except as
otherwise specifically provided for herein).

 

[Remainder of the page intentionally left blank]

 



12

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 



  NOBLE ENERGY, INC.         By: /s/Arnold J. Johnson     Name: Arnold J.
Johnson     Title: Senior Vice President         Solely for Purposes of Section
3(f)(ii) and Section 9:         CLAYTON WILLIAMS ENERGY, INC.         By: /s/
Mel G. Riggs, Jr.     Name: Mel G. Riggs, Jr.     Title: President      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A1, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A2, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A3, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A4, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A5, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A6, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A7, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A8, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A9, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A10, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV A11, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV ENERGY AIV B1, L.P.         By: /s/ Naseem Sagati     Name: Naseem
Sagati     Title: Authorized Signatory      



[Signature Page to Project Cactus Support Agreement]

 



 

 



  AF IV (U), L.P.         By: AF IV Energy AIV GP, L.P., its general partner    
    By: /s/ Naseem Sagati     Name: Naseem Sagati     Title: Authorized
Signatory





  



 

[Signature Page to Project Cactus Support Agreement]

 



 

 

Schedule A

 

Name of Stockholder No. Shares of
Company
Common Stock No. Shares of
Company
Preferred Stock No. Company
Warrants AF IV Energy AIV A1, L.P. 339,543 161.62 103,971 AF IV Energy AIV A2,
L.P. 92,697 44.13 28,385 AF IV Energy AIV A3, L.P. 229,063 109.05 70,141 AF IV
Energy AIV A4, L.P. 50,282 23.94 15,397 AF IV Energy AIV A5, L.P. 335,212 159.57
102,645 AF IV Energy AIV A6, L.P. 223,475 106.38 68,431 AF IV Energy AIV A7,
L.P. 251,407 119.68 76,984 AF IV Energy AIV A8, L.P. 195,540 93.09 59,877 AF IV
Energy AIV A9, L.P. 156,432 74.47 47,901 AF IV Energy AIV A10, L.P. 236,604
112.64 72,451 AF IV Energy AIV A11, L.P. 335,212 159.57 102,646 AF IV Energy AIV
B1, L.P. 2,806,188 1,335.86 859,288 AF IV (U), L.P. 841,850 1,000.00 643,247

 



A-1

 

 